IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00136-CR

ALVIN CLAUDE LINTON,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 77th District Court
                             Limestone County, Texas
                              Trial Court No. 14172-A


                                        ORDER


       The reporter’s record in this appeal was filed on May 16, 2018. State’s Exhibit 1,

State’s Exhibit 17, and Defendant’s Exhibit 1, each a video copied onto separate DVDs

which were introduced and admitted into evidence, were not included in the reporter’s

record.

       Accordingly, the reporter is ORDERED to obtain State’s Exhibits 1 and 17 and

Defendant’s Exhibit 1 from the trial court clerk, prepare copies of the exhibits, and file the

copies of the exhibits with this Court as a supplemental reporter’s record within 14 days
from the date of this Order. See TEX. R. APP. 34.6(d); (g)(1). The copies must be in a format

that will allow the Court to view the videos using industry standard video software

rather than any type of proprietary software. If for any reason the exhibits cannot be

copied, the reporter is ordered to contact the Clerk of this Court within 7 days from the

date of this Order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 2, 2019




Linton v. State                                                                        Page 2